     Case 4:15-cv-40100-TSH Document 361 Filed 02/14/20 Page 1 of 12
                                                                       1




 1                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
 2

 3

 4    Timothy M. Reaves,                )
                    Plaintiff,          )
 5                                      )
                                        )
 6    vs.                               )    Case No. 15cv40100-TSH
                                        )
 7                                      )
      Department of Correction,         )
 8    et al.,                           )
                    Defendants.         )
 9

10
      BEFORE:    The Honorable Timothy S. Hillman
11

12
                           Telephonic Status Conference
13

14

15
                                        United States District Court
16                                      Courtroom No. 2
                                        595 Main Street
17                                      Worcester, Massachusetts
                                        January 15, 2020
18

19

20

21

22
                         Marianne Kusa-Ryll, RDR, CRR
23                          Official Court Reporter
                         United States District Court
24                        595 Main Street, Room 514A
                           Worcester, MA 01608-2093
25                     508-929-3399 justicehill@aol.com
                   Mechanical Steno - Transcript by Computer
     Case 4:15-cv-40100-TSH Document 361 Filed 02/14/20 Page 2 of 12
                                                                       2




 1    APPEARANCES:

 2    Prisoners' Legal Services
      Lauren Petit, Esquire
 3    50 Federal Street, 4th Floor
      Boston, Massachusetts 02110
 4    on behalf of the Plaintiff

 5    Department of Corrections
      Edward J. O'Donnell, Esquire
 6    Bridgewater State Hospital
      20 Administration Road
 7    Bridgewater, Massachusetts 02324
      on behalf of the Defendants Department of Correction,
 8    Carol Higgins O'Brien, Michael Rodrigues, Pamela MacEachern,
      and Stephanie Collins
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 4:15-cv-40100-TSH Document 361 Filed 02/14/20 Page 3 of 12
                                                                             3




 1                             P R O C E E D I N G S

 2               (The following proceedings were held in open court

 3    before the Honorable Timothy S. Hillman, United States District

 4    Judge, United States District Court, District of Massachusetts,

 5    at the Donohue Federal Building & United States Courthouse,

 6    595 Main Street, Worcester, Massachusetts, on January 15,

 7    2020.)

 8               THE CLERK:    All rise.

 9               Court is now open.     You may be seated.

10               Case No. 15-40100, Reaves versus the Department of

11    Correction.

12               Counsel, please note your appearance for the record.

13               MS. PETIT:    Lauren Petit for the Plaintiff Timothy

14    Reaves.

15               THE COURT:    Good afternoon, Ms. Petit.

16               MS. PETIT:    Good afternoon.

17               MR. O'DONNELL:    Good afternoon, your Honor.         Ted

18    O'Donnell for the Department of Correction.

19               THE COURT:    Good afternoon, Mr. O'Donnell.

20               Somebody tell me something good.

21               (Laughter.)

22               MS. PETIT:    Okay.   I think -- I think today we

23    actually have something good.

24               At the beginning of this week I received the

25    information that Mr. Reaves has been clinically accepted at the
     Case 4:15-cv-40100-TSH Document 361 Filed 02/14/20 Page 4 of 12
                                                                           4




 1    iCare Health Network in Connecticut.

 2               THE COURT:    Spell the iCare.

 3               MS. PETIT:    ICare, kind of like iPhone with a small i,

 4    and then capital C, care, C-A-R-E.

 5               THE COURT:    I see.

 6               MS. PETIT:    They are a company that runs a network of

 7    approximately 10 nursing facilities in the State of

 8    Connecticut.    It's -- that is the parent company of the 60 West

 9    facility, which we had talked about before.

10               They determined that after review of records and

11    evaluating Mr. Reaves in person and talking to care providers

12    that they can care for him in a number of their facilities

13    there.

14               And the only reason that it's a clinical acceptance

15    instead of a straight-out acceptance is because there are a

16    number of -- of sort of smaller items to be dealt with before

17    it's a final permanent succession.        So --

18               THE COURT:    Great.   What's the timing?

19               MS. PETIT:    The timing depends on which facility he

20    would be going into.      Unfortunately, 60 West has an extremely

21    long wait list, so it would likely be one of three other

22    facilities that they recommended as being particularly able to

23    provide appropriate care to Mr. Reaves.         Two of them are in

24    Manchester, Connecticut; one of them is in East Windsor,

25    Connecticut.
     Case 4:15-cv-40100-TSH Document 361 Filed 02/14/20 Page 5 of 12
                                                                             5




 1                Each of their facilities has 24-hour nursing care.

 2    They have physical therapy, occupational therapy, wound care,

 3    nutrition, rehabilitation programs.        None of them has a spinal

 4    cord injury specialist on staff so the network does have a

 5    consultant podiatrist, who rotates throughout the facilities.

 6                That physiatrist used to work at Seaward Specialty

 7    Health, which is in the same area as these facilities and where

 8    the plan would be to try to get Mr. Reaves accepted as a

 9    patient so that he would have, you know, spinal cord injury

10    specialty care that could work in concert with the nursing

11    facility.

12                THE COURT:   Great.

13                MS. PETIT:   So that's --

14                THE COURT:   What's the -- what's the -- how is

15    the -- what's the -- what's the payment situation?

16                MS. PETIT:   Okay.    So the payment situation is this.

17    Mr. Reaves could get -- apparently, the East Windsor facility,

18    which is called Fresh River has a doctor -- their medical

19    director there has a Massachusetts license and, therefore, a

20    MassHealth provider number.       So they're of the understanding

21    that Mr. Reaves could go there and have MassHealth pay under

22    that Massachusetts provider number until he is on the

23    Connecticut version of Medicaid, and then he would transfer

24    over to that.

25                What the -- what iCare is requiring is that there be
     Case 4:15-cv-40100-TSH Document 361 Filed 02/14/20 Page 6 of 12
                                                                             6




 1    some sort of contract ensuring that they would be paid what

 2    would be the Connecticut rate for whatever expenses there are

 3    during that time period, you know, from when he got there until

 4    he's actually on the Connecticut Medicaid.

 5               I'm not -- I'm not sure how the Massachusetts rate

 6    compares to the Connecticut rate, but if there's a difference

 7    they would need to be reimbursed that difference.

 8               And if for some reason he can't be on the

 9    Mass -- MassHealth during that period then they would need to

10    be reimbursed the whole amount.

11               So our position is that that -- that contract would

12    need to be with the Department of Correction, but with the hope

13    that if he goes to Fresh River that really no payment would

14    actually end up being required or if any, very little.

15               THE COURT:    Thank you.

16               Mr. O'Donnell, are you aware -- were you -- are you in

17    the loop on this?

18               MR. O'DONNELL:    Yes.   Just real recently, yesterday,

19    Attorney Petit had given me, you know, what I'm going to

20    determine as good news, this good news.         And what I asked her

21    to do, and I'm sure she will, is file a written request with

22    the commissioner to lift the stay that had been placed on the

23    medical parole petition due to the lack of available location

24    given this new information.       And I asked Attorney Petit, you

25    know, give all these details, including the questions relating
     Case 4:15-cv-40100-TSH Document 361 Filed 02/14/20 Page 7 of 12
                                                                                 7




 1    to finances so that it can be raised up the chain, you know, to

 2    the commissioner ultimately because the medical parole petition

 3    was never fully acted on.       It was pending and stayed as a

 4    result of an inability to locate a location that would be

 5    suitable for -- for Mr. Reaves's placement.         So kind of as a

 6    parallel track to the court, you know, order from the

 7    litigation.

 8               This was a separate entirely different matter, but at

 9    any rate, so I'm sure Attorney Petit will get that.              I asked

10    her to get it to me.      I happened to had been involved in the

11    medical parole petition.      There's usually some legal counsel

12    assigned to kind of steer things and get it up to the

13    commissioner, and I told her I would do that.          So the, you

14    know, details of the clinical acceptance, which sounds very

15    positive, whatever other information they're looking for, so I

16    can give that to the commissioner for her consideration.

17               THE COURT:    Ms. Petit, how soon before you can get

18    that to Mr. O'Donnell?

19               MS. PETIT:    I should be able to get that to him either

20    by the end of the day today or tomorrow in the morning.

21               THE COURT:    Beautiful.    That's great.

22               Mr. O'Donnell, what's your -- what's the time frame

23    that you're working under?

24               MR. O'DONNELL:    Well, as soon as I get this

25    information from Attorney Petit, I'm going to, you know, funnel
     Case 4:15-cv-40100-TSH Document 361 Filed 02/14/20 Page 8 of 12
                                                                                 8




 1    it up to the chain of command with a, you know, an urgency to

 2    it given the fact of our litigation, if nothing else, and, you

 3    know, it's -- it is somewhat complicated, you know, given the

 4    different states.

 5               Like a medical parole to Massachusetts involves

 6    Massachusetts parole going to assess the place and determining

 7    the appropriateness of it and the things like that.              I'm not

 8    sure what kind of a time lag would be built in with an

 9    out-of-state kind of process.       I mean there would have to be an

10    assessment of this place to determine the appropriateness of

11    it.   It sounds appropriate.      I don't have concerns from what

12    Attorney Petit is saying.        It sounds, you know, fine, but I'm

13    not the one that -- that decides that.

14               So at any rate it's -- it's a little bit hard to give

15    you a firm date just because of the couple of questions that

16    are -- that are presented.       If it were more straightforward, I

17    could give you a better estimate as to, you know, turnaround

18    time.   It's hard to give you a guesstimate with the number of

19    complicating factors in this case.

20               THE COURT:    So --

21               MR. O'DONNELL:    I will say, so it will be, you know,

22    acted on expeditiously.      There's no question there won't be

23    foot dragging.

24               THE COURT:    So, Ms. Petit, what -- what happens

25    if -- what's -- what's the plaintiff's plan if the bed becomes
     Case 4:15-cv-40100-TSH Document 361 Filed 02/14/20 Page 9 of 12
                                                                            9




 1    available and we're still wrestling with MassHealth?

 2               MS. PETIT:    If we're wrestling with MassHealth in

 3    terms of paying for that -- that period until he's on

 4    Connecticut?

 5               THE COURT:    Yeah.

 6               MS. PETIT:    I'm not actually anticipating much

 7    wrestling with them.      They -- the iCare folks seem quite

 8    confident that they could bill MassHealth under that doctor.

 9               THE COURT:    All right.

10               MS. PETIT:    But that's it.

11               THE COURT:    All right.    I'm not going to create a

12    problem.    I'm not going to create a problem where none exists.

13               Why don't we go out -- what's your expectation when a

14    bed would be available then?       I don't think I did get a direct

15    answer on that.

16               MS. PETIT:    It -- it depends on which facility, but

17    they said with the three facilities that they recommended in

18    particular, which includes the Fresh River facility where the

19    MassHealth provider number is, they could have a bed within

20    days.

21               THE COURT:    Okay.

22               MS. PETIT:    But I agree with Attorney O'Donnell that

23    there are a number of other complicating factors.          I do -- I am

24    encouraged by the fact that there are people who are on

25    Connecticut parole in a number of iCare Health Network
     Case 4:15-cv-40100-TSH Document 361 Filed 02/14/20 Page 10 of 12
                                                                              10




 1     facilities, so they have certainly been approved for folks on

 2     parole previously, and I think the question will be just, you

 3     know, Mr. Reaves specific.         I'm hopeful that that will -- I

 4     don't know what the timing will be like, but I'm hopeful that

 5     the ultimate result will be good.

 6                 THE COURT:    Why don't we do this.    Let's go out -- I

 7     can go -- I can go longer, but I really want to keep the

 8     thread.    How about if we go out about three weeks?

 9                 And if you guys -- and if you guys hear anything

10     sooner, just get ahold of Mr. Castles, and we'll tee it up even

11     quicker.

12                 MS. PETIT:    Okay.    So that would be around the 5th of

13     February?

14                 THE COURT:    I don't know.    Let me talk to the boss

15     here.

16                 (Laughter.)

17                 (The clerk conferred with the Court.)

18                 THE COURT:    How's two o'clock on February 5th?

19                 MS. PETIT:    That works fine.

20                 MR. O'DONNELL:   Yeah, that's fine.

21                 THE COURT:    Great.    And as always, you're invited in

22     person, but we can do it telephonically.

23                 MR. O'DONNELL:   Telephone would be preferred for me,

24     your Honor.    I have cases that day at Bridgewater so it would

25     be preferable for phone for me on the 5th.
     Case 4:15-cv-40100-TSH Document 361 Filed 02/14/20 Page 11 of 12
                                                                             11




 1               THE COURT:    Yeah, of course, as always.

 2               All right.    Great.   Great work, you guys.      Keep me

 3     posted.

 4               MR. O'DONNELL:     Thank you.

 5               MS. PETIT:    Thank you very much.

 6               THE COURT:    You're welcome.

 7               MR. O'DONNELL:     Bye-bye.

 8               (At 2:15 p.m., Court was adjourned.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 4:15-cv-40100-TSH Document 361 Filed 02/14/20 Page 12 of 12
                                                                            12




 1                             C E R T I F I C A T E

 2

 3                     I, Marianne Kusa-Ryll, RDR, CRR, do hereby

 4     certify that the foregoing transcript is a true and accurate

 5     transcription of my stenographic notes before the Honorable

 6     Timothy S. Hillman, to the best of my skill, knowledge, and

 7     ability.

 8

 9

10           /s/ Marianne Kusa-Ryll                             2/13/2020

11           Marianne Kusa-Ryll, RDR, CRR                       Date

12           Official Court Reporter

13

14

15

16

17

18

19

20

21

22

23

24

25
